UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Commission File Number 0-21019 PURE Bioscience (Exact name of registrant as specified in its charter) California 33-0530289 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1725 Gillespie Way El Cajon, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(619)596-8600 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of December 13, 2010, there were 37,016,682 shares of the registrant’s common stock, no par value, outstanding. PURE Bioscience FORM 10-Q for the Quarterly Period Ended October 31, 2010 TABLE OF CONTENTS PART 1 — FINANCIAL INFORMATION Item 1 Consolidated Financial Statements: Consolidated Balance Sheets as of October 31, 2010 (unaudited) and July 31, 2010 Consolidated Statements of Operations for the three months ended October 31, 2010 and 2009(unaudited) Consolidated Statements of Cash Flows for the three months ended October 31, 2010 and 2009 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II — OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 4 (Removed and Reserved) Item 6 Exhibits SIGNATURES 1 PURE Bioscience CONSOLIDATED BALANCE SHEETS (Unaudited) October 31, July 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 at October 31, 2010 and $0 at July 31, 2010 Inventories, net Prepaid expenses Total current assets Property, plant and equipment, net Patents Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Deferred revenue Taxes payable - Total current liabilities Deferred Rent Total liabilities Stockholders' Equity Preferred stock, no par value: 5,000,000 shares authorized, no shares issued - - Common stock, no par value: 50,000,000 shares authorized 36,916,682 issued and outstanding at October 31, 2010, and 35,488,317 issued and outstanding at July 31, 2010 Additional paid-in capital Warrants: 1,766,298 issued and outstanding at October 31, 2010, and 1,889,663 issued and outstanding at July 31,2010 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements 2 PURE Bioscience CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended October 31, REVENUES FROM PRODUCT SALES Net revenues $ $ Cost of sales Gross profit Selling expenses General and administrative expenses Research and development Total operating expenses Loss from operations ) ) Other income: Interest income Other - - Total other income Net loss before income taxes ) ) Income tax provision ) - Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average common shares used in computing basic and diluted net loss per common share The accompanying notes are an integral part of the consolidated financial statements 3 PURE Bioscience CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended October 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation Stock-based compensation Changes in assets and liabilities: Accounts receivable ) ) Prepaid expense Inventories ) ) Deferred rent ) Deferred revenue Accounts payable and accrued liabilities Income tax payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities Investment in patents ) ) Purchase of property, plant and equipment - ) Net cash used in investing activities ) ) Cash flows from financing activities Net proceeds from the sale of common stock Proceeds from exercise of stock options and warrants - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid for taxes $
